Citation Nr: 1040036	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  98-14 976	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran had active service from November 1972 to August 1975.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In a May 2010 decision, the Board granted entitlement to 
increased or separate ratings for bilateral hearing loss, 
tinnitus, and vertigo for the period prior to March 18, 2000, 
denied entitlement to a scheduler rating greater than 80 percent 
for Meniere's disease with hearing loss disability, vertigo, and 
tinnitus for the period beginning March 18, 2000, through 
February 28, 2002, and granted entitlement to increased or 
separate ratings for bilateral hearing loss, tinnitus, and 
vertigo for the period commencing on March 1, 2002.  The Board 
also remanded the matter of entitlement to a TDIU to the RO via 
the Appeal Management Center (AMC), citing the Veteran's 
assertions of an inability to perform his usual occupation as a 
commercial trucker due to his service-connected disabilities as 
well as referring the guidance provided in Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).

In that case, the U.S. Court of Appeals for Veterans Claims held 
that a request for TDIU is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Id.  
On remand, the Board instructed the AMC to develop the claim of 
entitlement to a TDIU.


FINDING OF FACT

In a September 2010 rating decision, issued prior to the 
promulgation of a decision in this appeal, the AMC granted 
entitlement to a TDIU.

CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to a 
TDIU have been met.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  

In the present case, in a September 2010 rating decision, issued 
prior to the promulgation of a decision in this appeal, the AMC 
granted entitlement to a TDIU.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal for entitlement to a TDIU is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


